Citation Nr: 0206338	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  94-38 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for lung 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

(The issue of entitlement to service connection for lung 
disability and the issue of entitlement to assignment of a 
higher disability rating for service-connected traumatic 
generalized anxiety disorder, currently rated as 30 percent 
disabling, will be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 until July 
1956.

This matter is before the Board on appeal from a September 
1993 rating decision by the Huntington, West Virginia, 
Regional Office (RO) which denied entitlement to service 
connection for lung disability due to asbestos exposure and 
for an acquired psychiatric disability, to include post-
traumatic stress disorder (PTSD).  In March 1997, and July 
1998, the Board remanded these claims for additional 
development.   In a July 1999 rating decision, the RO granted 
service connection for a generalized anxiety disorder, and 
affirmed its denials of the claims for lung disability due to 
asbestos exposure and PTSD.

The issues of service connection for lung disability due to 
asbestos exposure and for PTSD came before the Board and were 
denied in a March 20, 2000, decision.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  The Court issued an Order on 
March 20, 1999, vacating the Board's March 20, 2000, decision 
and remanding the case for further consideration in view of 
the enactment of the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).

Additional medical treatment records were received in January 
2002 together with an indication by the veteran that he 
wished to waive preliminary RO review of the new evidence.  
See generally 38 C.F.R. § 20.1304(c) (2001).  The Board notes 
that the regulatory requirement of a waiver of preliminary RO 
review of new evidence was subsequently removed.  See 67 Fed. 
Reg. 3105 (January 23, 2002)).

In view of the following decision on the lung disability 
issue, the Board is undertaking additional development of 
this issue pursuant to the authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development has been completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing these issues.

The record shows that the RO assigned a 30 percent rating for 
generalized anxiety disorder when it granted service 
connection for that disability in a July 1999 rating 
decision.  Upon reviewing the file, the Board views a 
Statement in Support of Claim (VA Form 21-4138) received in 
August 1999 as constituting a notice of disagreement with the 
assignment of the initial 30 percent rating for service-
connected generalized anxiety disorder.  Although the Board 
in the past has referred such matters to the RO for 
appropriate action, the Court has indicated that the proper 
course of action is to remand the matter to the RO.  
Manlincon v. West, 12, Vet.App. 238 (1999).  However, in view 
of the fact that further development of the lung disability 
issue is being undertaken by the Board as discussed in the 
preceding paragraph, this matter is being deferred pending 
issuance of a merits decision on the lung disability issue.


FINDINGS OF FACT

1.  By rating decision in March 1981, entitlement to service 
connection for lung disability was denied; a notice of 
disagreement was not received to initiate an appeal from that 
determination.  

2.  Certain items of evidence received since the March 1981 
rating decision are so significant that they must be 
considered to fairly decide the merits of the veteran's claim 
of entitlement to service connection for lung disability.

3.  The veteran does not currently have PTSD.


CONCLUSIONS OF LAW

1.  The March 1981 rating decision which denied entitlement 
to service connection for lung disability is final.  38 
U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for lung 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.356 (2001).

3.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) 
(1996); 38 C.F.R. §§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice provisions of 
the new legislation and implementing regulations as they 
pertain to the issue of new and material evidence to reopen a 
claim of service connection for a lung disability and the 
service connection for PTSD issue.  These issues have been 
addressed by the RO in the rating decision, statement of the 
case, and supplemental statements of the case.  In these 
documents, the veteran has been furnished notice of the 
applicable laws and regulations regarding service connection 
for a lung disability due to asbestos exposure and PTSD.

With regard to the assistance requirements of the new law, 
the Board observes that the record appears to include all 
available service medical records as well as various VA and 
private medical records.  The veteran has indicated that 
certain medical care providers who treated him closer in time 
to his discharge from service are deceased and no records are 
available.  No additional pertinent evidence has been 
identified by the veteran.  While the Board acknowledges that 
the veteran has reported receiving Social Security benefits, 
it appears that benefits under that program were awarded in 
connection with a back disability.  Such records would 
therefore be irrelevant to the issues currently before the 
Board.  Accordingly, the Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the appellate issues addressed in this decision. 

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000 and implementing regulations, remanding the 
claims would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet.App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).

I.  Lung Disability.

The veteran is seeking entitlement to service connection for 
lung disability secondary to asbestos exposure.  The Board 
notes that a claim of entitlement to service connection for 
lung disability was denied by rating decision in March 1981, 
from which decision the veteran did not appeal.  The March 
1981 decision is final. 38 U.S.C.A. § 7105(c).  In connection 
with the present appeal, although not entirely clear, it 
appears that the RO may have viewed the veteran's current 
lung disability claim as one based on asbestosis and the 
March 1981 claim as based on emphysema and fibrosis (although 
the veteran was in fact advancing contentions regarding 
asbestos exposure in 1981).  It may be that the RO therefore 
treated the lung disability due to asbestos exposure as a new 
claim without the need to apply the new and material evidence 
analysis.  See 38 U.S.C.A. § 5108.  At any rate, in the 
September 1993 rating decision which gives rise to the 
present appeal, the RO did not undertake the new and material 
evidence analysis to determine if the veteran's claim was 
reopened, but rather went straight to a consideration of the 
merits of the claim. 

However, the Board notes here that in Ashford v. Brown, 10 
Vet. App. 120, 123 (1997), the United States Court of Appeals 
for Veterans Claims (Court) addressed whether a new claim had 
been submitted when, after denial of service connection for a 
claimed lung disorder, the veteran added asbestos exposure as 
a possible etiology.  The Court stated, "Notwithstanding the 
nomenclature and varied etiology attributed to his 
disability, [the veteran's] lung condition, by any name, 
remains the same; it is inextricably intertwined with his 
previous claim for entitlement to service connection for a 
lung disorder."  Thus, in that situation, the Court viewed 
the asbestos claim as merely an attempt to reopen a prior 
finally adjudicated claim.  The situation in the present case 
appears to be identical, and the question the Board must 
first address is whether new and material evidence has been 
received to reopen the veteran's prior claim.  

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence of record at the time of the March 1981 rating 
decision included available service medical records, VA 
medical records, and statements and hearing testimony offered 
by the veteran.  Based on this record, the RO effectively 
determined that the veteran did not suffer from lung 
disability which was related to his active military service.  

Evidence received since the March 1981 rating decision 
includes additional statements and testimony by the veteran 
as well as private medical records and additional VA medical 
records.  The Board notes here that some of the new evidence 
appears to weigh against the veteran's claim.  Specifically, 
at least one VA examiner's opinion appears to be that the 
veteran does not suffer from asbestosis.  However, the Board 
notes that some VA outpatient records dated in 2001 include 
diagnoses of interstitial fibrosis and old granulomata (in 
addition to emphysema and chronic obstructive pulmonary 
disease).  The Board notes here that asbestosis is defined as 
a form of lung disease caused by inhaling fibers of asbestos 
and marked by interstitial fibrosis of the lungs.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 153 (27TH ed. 1988).  The 
Board therefore finds that the 2001 medical references to 
interstitial fibrosis (which are assumed to be true for 
purposes of the new and material evidence analysis) are of 
such significance that they must be considered to fairly 
decide the merits of the veteran's claim.  New and material 
evidence has therefore been received, and the veteran's lung 
disability claim has been reopened.  A decision on the merits 
of this claim will be issued after completion of the 
additional development discussed in the introduction to this 
decision. 

While the veteran has not been afforded the opportunity to 
comment on the Board's reliance on the above-cited medical 
authority, there is no resulting prejudice to the veteran 
since the outcome is favorable to him and has resulted in the 
reopening of his claim.  See generally Bernard v. Brown, 4 
Vet.App. 384 (1993).

II. PTSD

The Board initially notes that this issue was originally 
characterized as a claim for service connection for "an 
acquired psychiatric disability, to include post-traumatic 
stress disorder."  However, as reported earlier, in July 
1999, the RO granted service connection for a generalized 
anxiety disorder.  The Board has therefore determined that 
the issue on appeal is now limited to PTSD.

The veteran asserts that he witnessed a grenade explosion 
during service that killed two people.  Specifically, the 
veteran reports that he witnessed a grenade accident during 
basic training at Ft. Knox, Kentucky, in about August 1954.  
In hearings held in January 1981 and December 1996, he 
identified his basic training unit as Battery B, 65th Field 
Artillery Battalion, and he alternatively identified one of 
the dead as an officer named "[redacted]" or "[redacted]."

A report from the U.S. Armed Service Center for Research of 
Unit Records (USASCRUR), dated in January 1999, shows that 
the USASCRUR stated that it could not attempt to verify the 
deaths which the veteran claimed to have witnessed during 
service without additional information, and that it did not 
otherwise have any relevant records.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f) 
(2001).  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1996).  Both versions of 38 C.F.R. 
§ 3.304(f) must be considered in the present case since the 
change in regulation became effective during the course of 
the veteran's appeal.

The Board finds that the preponderance of the evidence does 
not show that the veteran has PTSD under either the old or 
the new criteria.  In particular, the post-service medical 
evidence includes a VA PTSD examination report, dated in 
April 1999, which shows that the Axis I diagnosis was 
generalized anxiety disorder.  The examiner specifically 
ruled out PTSD.

The Board finds that the April 1999 VA PTSD examination 
report is highly probative evidence which shows that the 
veteran does not have PTSD.  This report was based on a 
review of the veteran's claims files, and it includes an 
account of the veteran's life history and subjective 
complaints.  It is accompanied by objective clinical findings 
and a rationalized explanation in which the examiner 
specifically ruled out PTSD.  The Board points out that the 
Axis I diagnosis in this report is consistent with the 
diagnoses and impressions as set forth in VA hospital 
reports, dated in November 1994 and January 1996, a treatment 
record from John C. Sharp, Ph.D., D.O., dated in April 1993, 
a record from the Greenbrier Valley Medical Center, dated in 
March 1993, and a record from the Pocahontas Hospital, dated 
in March 1993, all of which show that the veteran has been 
diagnosed with disorders other than PTSD.  These records show 
that the veteran has primarily been diagnosed with anxiety 
and panic attacks.  Additional medical records dated in 2001 
also show treatment for anxiety and dysthymia, but do not 
include any diagnosis of PTSD.

In reaching this decision, the Board has considered the Axis 
I diagnosis of PTSD as found in a VA "mental health intake" 
report, dated in April 1993, and the diagnosis of "partial 
symptomatology of PTSD," as found in a VA progress note, 
dated in November 1993.  However, the diagnosis of "partial 
symptomatology of PTSD" is equivocal in its terms, and this 
diagnosis is accompanied by a concurrent Axis I diagnosis of 
generalized anxiety disorder.  In addition, neither of these 
diagnoses appear to have been based on a review of the 
veteran's C-files, nor are they accompanied by other indicia 
of reliability, such as being based on psychological testing, 
or an extended period of observation.  In this regard, 
neither diagnosis is accompanied by additional medical 
comment or citation to clinical findings.  Furthermore, 
although the Board has also considered a diagnosis of PTSD as 
found in a VA hospital report, dated in November 1994 (this 
report is one of two VA hospital reports dated in November 
1994 in the claims files, and covers the period from November 
14-18, 1994), this report shows that the veteran was admitted 
for treatment of coronary artery disease and that he was not 
treated for PTSD.  In addition, as with the previously 
discussed diagnoses of PTSD, this diagnosis is not 
accompanied by any other indicia of reliability.  The Board 
therefore finds that the probative value of the evidence 
suggestion that the veteran has PTSD is outweighed by the 
contrary evidence of record, which shows that the veteran 
does not have PTSD.  The veteran's claim for service 
connection for PTSD therefore fails on the basis that the 
preponderance of the competent evidence is against a finding 
that he has PTSD.  When a claim is filed for entitlement to 
service connection, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  In the absence of current disability, a claim for 
service connection has no basis as Congress has specifically 
limited entitlement to service connection to cases where 
inservice incidents have resulted in a disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992).

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b)


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for lung 
disability.  To this extent, the appeal is granted. 

Entitlement to service connection for PTSD is not warranted.  
To this extent, the appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



